Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to the application filed on 08/05/2019. Claims 1 through 24 are presently pending and are presented for examination.
Information Disclosure Statement
	The information disclosure statement submitted on 08/05/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Waypoint router” in claims 21 and 22.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 17, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Botond US9717387B1 in view of Svec US 10126747 B1, Bacom US 9,330,710 B2, and Baker US 10660185 B2 (hereinafter referred to as “Botond”, “Svec”, “Bacom”, and “Baker”).
	Regarding claim 1, Botond US9717387B1 teaches a system for sampling light levels, the system comprising: a control computer configured for generating a waypoint file comprising a plurality of investigative waypoints (See Botond col. 16, lines 65-67, and col. 17, lines 1-14 and col. 3, lines 15-27);
	and a rover in operable communication with the control computer (See Botond claim 1), 
the rover comprising: 
a microprocessor for processing digital data (See Botond, col 7, lines 34-45, and col. 36, lines 58-65); 
a memory device being in operable communication with the microprocessor and comprising computer program code instruction controllers and a waypoint log data file (See Botond col. 4, lines 34-58),
a drive subsystem being in operable communication with the microprocessor for driving the rover (col. 33, lines 53-67);
…
wherein, the controllers comprise: a positioning controller for using the position sensor for positioning the rover according to each of the investigative waypoints (See Botond col. 30, lines 57-64, and col. 31, lines 5-20);
…
Botond does not teach a position sensor being in operable communication with the microprocessor for sensing the position of the rover
However, Svec teaches a position sensor being in operable communication with the microprocessor for sensing the position of the rover (See US 10126747 B1 Svec col. 16, lines 57-67, col. 17, lines 1-12);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a position sensor in communication with a microprocessor as mentioned in Svec in order to have the robot navigate more precisely about the environment.
The combination of Botond and Svec does not teach a light sensor being in operable communication with the microprocessor for sensing light levels.
However, Bacom teaches a light sensor being in operable communication with the microprocessor for sensing light levels (See Bacom col. 5, lines 43-57).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system taught in Botond to include a light sensor in combination with a microprocessor as mentioned in Bacom because a microprocessor receiving electrical signals from a light sensor would allow for better regulation of each sequence carried out by the robot.
The combination of Botond, Svec, and Bacom does not teach a sensing controller for receiving light level data readings from the light sensor and logging the light level data readings in relation to the investigative waypoints.
However, Baker teaches a sensing controller for receiving light level data readings from the light sensor and logging the light level data readings in relation to the investigative waypoints (See Baker US 10660185 B2 col. 19, lines 23-33).
Therefore, it would been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a sensing controller for receiving light level data readings as mentioned in Baker in order to compare varying light levels across different regions.
Regarding claim 3, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, Botond further teaches wherein the rover further comprises an orientational sensor and wherein the sensing controller is configured for receiving orientational data readings from the orientational sensor (See Botond col. 18, lines 23-35).
Regarding claim 4, Botond teaches the system as claimed in claim 3 and as addressed above in the rejection of claim 3, Botond further teaches wherein the orientational sensor comprises an inertial measurement unit (See Botond col. 37, lines 39-57).
Regarding claim 5, Botond teaches the system as claimed in claim 3 and as addressed above in the rejection of claim 3, Botond further teaches wherein the sensing controller is configured for logging the orientational data readings for each of the investigative waypoints (See Botond, col. 30, lines 50-67, col. 31, and lines 1-15). The positioning sensor helps the robot navigate the premises and map boundaries in order to record waypoints of the operating environment. 
Regarding claim 17, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, Botond further teaches wherein the sensing controller is configured for calculating whether a position of the rover is within proximity of an investigative waypoint (See Botond col. 30, lines 50-67, and col. 31, lines 1-15). The apparatus taught by Botond comprises a proximity sensor that would be able to detect distances to the waypoints set.
 …
Botond does not teach when logging light level data readings. 
However, Baker teaches when logging light level data readings (See Baker US 10660185 B2 col. 19, lines 23-46).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include logging light level readings as mentioned in Baker in order to compare varying light levels across different regions.
Regarding claim 19, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, Botond further teaches further comprising at least one proximity sensor being in operable communication with the microprocessor for sensing obstacles (See Botond col. 19, lines 26-32).
Regarding claim 20, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 19 and as addressed above in the rejection of claim 19, Botond further teaches wherein the positioning controller is configured for detecting an obstacle using the at least one proximity sensor (col. 17, lines 39-49) and calculating an avoidance route (See col. 20, lines 16-23).
Regarding claim 21, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, Botond further teaches wherein the control computer comprises a waypoint router configured for receiving bounding region coordinates and calculating the plurality of investigative waypoints within the bounding region (See Botond col. 30, lines 57-64, and col. 31, lines 5-20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, and Baker and further in view of Chraibi US 9936556 B2 (hereinafter referred to as “Chraibi”).
Regarding claim 2, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, Botond further teaches wherein the controller computer is configured for transmitting the waypoint file to the rover and, for each of the investigative waypoints of the waypoint file (See Botond claim 1),…
Furthermore, Botond teaches a rover and wherein, post run, the rover is configured for transmitting an updated waypoint file to the control computer (See col. 4, lines 33-58) but Botond does not teach the sensing controller is configured for updating an associated light level reading therefor.
However, Chraibi teaches the sensing controller is configured for updating an associated light level reading therefor (See Chraibi col. 13, lines 60-67, col. 14, lines 1-14). Chraibi teaches continuously receiving light level data over time from the light sensor. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a feature of updating the associated light level reading as mentioned in Chraibi in order to compare each light level reading recorded.
Claim 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, Baker, and further in view of Wise, and WO2015128192A1 (hereinafter referred to as “Wise” and “WO2015128192A1”).
Regarding claim 8, the combination of Botond, Svec, Bacom, and Baker teaches the system as claimed in claim 3 and as addressed above in the rejection of claim 3, however Botond does not teach further comprising an orientational actuator in operable communication with the microprocessor and wherein the controller comprises an orientational controller for controlling an orientation of the light sensor.
However, Wise teaches further comprising an orientational actuator in operable communication with the microprocessor (See Wise para [0018] “For example, at least one of the one or more actuators comprises a microprocessor. For example, the robot comprises a robot-level microprocessor that is operably connected with the actuator microprocessors. For example, the robot-level microprocessor is operably connected with the microprocessor. For example, the microprocessor is configured to compute a predicted movement of the actuator using an actuation pattern of the leg.”)…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include an orientation actuator in communication with a microprocessor because it would allow for the robot to navigate more precisely about the environment.
Wise does not teach and wherein the controller comprises an orientational controller for controlling an orientation of the light sensor.
However WO2015128192A1 teaches and wherein the controller comprises an orientational controller for controlling an orientation of the light sensor (See WO2015128192A1 page 13 “The orientation of the photosensor 2 may be manually varied. Alternatively or additionally, the orientation of the photosensor 2 may varied using orientation control means (not shown in Figure 1) coupled to the photosensor 2 by a suitable interface. The orientation control means may be further coupled to a remote computing device via a wired or wireless connection, and be configured to control the orientation of the photosensor 2 in response to receiving signals from the remote computing device.”).
Therefore, it would have been obvious to person having ordinary skill in the art to modify the system as taught in Botond to include an orientational controller for controlling the orientation of a light sensor as mentioned in WO2015128192A1 because it would help the rover to capture more of the environment’s light data readings.
Regarding claim 9, the combination of Botond, Wise, and WO2015128192A1teaches the system as claimed in claim 8 and as addressed above in the rejection of claim 8, WO2015128192A1 further teaches wherein the orientational controller is configured for correctionally adjusting the light sensor according to the orientational data readings (See WO2015128192A1 page 15 “In other applications, for example if the lighting system 100 further comprises accurate means for determining absolute time, for example a Global Positioning System (GPS) unit, then the controller can be adapted to determine the orientation of the photosensor or lighting devices based on the photosensor's readings. The light distribution gives the photosensor or lighting device's orientation with respect to the sun, while the GPS time gives the orientation of the sun with respect to the pole location. By gathering these pieces of information, the heading of the lighting devices can be computed.”). The orientation of the light sensor is adjusted by considering the appropriate light distribution in WO2015128192A1.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a controller to adjust a light sensor according to the orientational data readings as shown in WO2015128192A1 because it would help the rover capture more of the environment’s light data readings.
Regarding claim 14, the combination of Botond, Wise, and WO2015128192A1 teaches the system as claimed in claim 8 and as addressed in the rejection of claim 8 above, Botond further teaches wherein, for a subset of the investigative waypoints, the orientational controller is configured for controlling the orientational controller to orientate the light sensor towards a reference point (See Botond col. 16, lines 65-67, col. 17, lines 1-14, and Botond col. 31, lines 1-27). The robot navigates through the environment on target trajectories 152 and 156 based on the distance to the nearest obstacle, fixed markers, and beacons while the light sensor is attached to the robot.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, Baker, Wise, and WO2015128192A1and further in view of Dang CN 105651379 A (hereinafter referred to as “Dang”).
Regarding claim 10, the combination of Botond and WO2015128192A1 teach the system as claimed in claim 9 and as addressed above in the rejection of claim 9, Botond further teaches an orientational controller (See Botond col. 16, lines 65-67, col. 17, lines 1-14, and Botond col. 31, lines 1-27).
 However, neither Botond nor WO2015128192A1 teach wherein … adjusting the light sensor to orientate the light sensor substantially horizontally
However Dang teaches wherein … adjusting the light sensor to orientate the light sensor substantially horizontally (See Dang abstract “The stand has an illumination sensor tray (6) which is used for driving the illumination sensor relative to horizontal plane.” And claims “The illumination sensor tray relative to the horizontal plane can rotate 90 degree for driving illumination sensor rotation but at different location of reference plane, the adjust web wheel along the circle edge set with angle scale,”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include the feature of adjusting the light sensor to orientate horizontally as mentioned in Dang in order to cover as much of the environment’s area as possible.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, Baker, Wise, and WO2015128192A1and further in view of Chen US 20170198747 A1 (hereinafter referred to as “Chen”).
Regarding claim 11, the combination of Botond and WO2015128192A1 teach the system as claimed in claim 9 and as addressed above in the rejection of claim 9, however, neither Botond nor WO2015128192A1 teach wherein the orientational actuator comprises a gimbal 
However, Chen teaches wherein the orientational actuator comprises a gimbal (See Chen para [0047] “The actuator may maintain or vary an orientation of the gimbal components (e.g., gimbal frame). For example, the actuator may receive an electronic signal (e.g., command) from a controller to actuate. The command to actuate may be received in response to human input. Alternatively or in conjunction, the command to actuate may be generated by the controller automatically without human interference.).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a gimbal as mentioned in Chen because a gimbal would be easily rotatable on a rover.
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, Baker, Wise, WO2015128192A1 and Chen and further in view of Sinha US 20150330778 A1 (hereinafter referred to as “Sinha”).
Regarding claim 12, the combination of Botond and Chen teach the system as claimed in claim 11 and as addressed above in the rejection of claim 11, however, neither Botond nor Chen teach wherein the gimbal comprises tilt and pitch actuators
However, Sinha teaches wherein the gimbal comprises tilt and pitch actuators (See Sinha para [0048] “The gimbal 134 has multiple actuators each actuating movement in one degree-of-freedom. For example, the gimbal 134 can actuate movements in all three translational and rotational directions, such as forward-backward, up-down, left-right, roll, yaw, and pitch. The gimbal 134 may further be integrated with the aiming device 135 for zooming actuation, for example, the field of view or field of projection of the aiming device 135 can be adjusted. In some implementations, the gimbal 134 may include less numbers of actuators than that of a full six-degree-of-freedom actuation mechanism. For example, the gimbal 134 may only include actuators for pitch, yaw, and zoom actuation.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include a gimbal comprising tilt and pitch actuators as mentioned in Sinha in order to cover as much of the environment’s area as possible.
Regarding claim 13, the combination of Botond and Sinha teach the system as claimed in claim 12 and as addressed above in the rejection of claim 12, Sinha further teaches wherein the gimbal further comprises an elevation actuator (See Sinha para [0048] “The gimbal 134 has multiple actuators each actuating movement in one degree-of-freedom. For example, the gimbal 134 can actuate movements in all three translational and rotational directions, such as forward-backward, up-down, left-right, roll, yaw, and pitch. The gimbal 134 may further be integrated with the aiming device 135 for zooming actuation, for example, the field of view or field of projection of the aiming device 135 can be adjusted. In some implementations, the gimbal 134 may include less numbers of actuators than that of a full six-degree-of-freedom actuation mechanism. For example, the gimbal 134 may only include actuators for pitch, yaw, and zoom actuation.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include an elevation actuator as mentioned in Sinha in order to cover as much of the environment’s area as possible.
Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, Baker, Wise, and WO2015128192A1, and further in view of Friend US 20140146167 A1 (hereinafter referred to as “Friend”).
Regarding claim 15, the combination of Botond, Wise, and WO2015128192A1 teach the system as claimed in claim 14 and as addressed above in the rejection of claim 14, however, Botond does not teach wherein the orientational controller is configured for receiving reference point coordinates and calculating relative orientations according to a position of the rover 
However, Friend teaches wherein the orientational controller is configured for receiving reference point coordinates and calculating relative orientations according to a position of the rover (See Friend para [0021] Throughout this disclosure, the terms "location" and "position" are used. A "location," in this disclosure, is a point, region, or volume in two- or three-dimensional space. Typically a two-dimensional coordinate, such as a latitude and longitude or distances from a reference point along a pair of orthogonal axes, is used for specifying a location. For example, a location may specify where a machine is or may be situated at a mining site. A "position," in this disclosure, is a location also having a respective orientation for a machine. Typically, a one-dimensional angle relative to a reference direction, such as magnetic or true north or a direction in which a fiducial faces, is used for specifying an orientation of a position. Thus, for example, a "destination position" specifies an expected location for a machine along with an expected orientation for the machine. In contrast, a "destination location" merely specifies an expected location for a machine, but does not expect or require a particular orientation for a machine situated at that location.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include a feature of a controller receiving reference point coordinates as mentioned in Friend in order for the rover to accurately position itself along the route. 
Regarding claim 16, the combination of Botond, Wise, WO2015128192A1, and Friend teach the system as claimed in claim 15 and as addressed above in the rejection of claim 15, Friend further teaches wherein the reference point coordinates comprise latitudinal, longitudinal and coordinates (See Friend para [0021] Throughout this disclosure, the terms "location" and "position" are used. A "location," in this disclosure, is a point, region, or volume in two- or three-dimensional space. Typically a two-dimensional coordinate, such as a latitude and longitude or distances from a reference point along a pair of orthogonal axes, is used for specifying a location. For example, a location may specify where a machine is or may be situated at a mining site. A "position," in this disclosure, is a location also having a respective orientation for a machine. Typically, a one-dimensional angle relative to a reference direction, such as magnetic or true north or a direction in which a fiducial faces, is used for specifying an orientation of a position. Thus, for example, a "destination position" specifies an expected location for a machine along with an expected orientation for the machine. In contrast, a "destination location" merely specifies an expected location for a machine, but does not expect or require a particular orientation for a machine situated at that location.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include reference point coordinates comprising latitudinal, longitudinal and coordinates as mentioned in Friend in order for the rover to accurately position itself along the route.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, and Baker, Chraibi and further in view of Nagashima US 10302483 B2 (hereinafter referred to as “Nagashima”).
Regarding claim 18, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, however, neither Botond, Svec, Bacom nor Baker teaches wherein the sensing controller is configured for continuously sensing light level readings from the light sensor and wherein the system is configured for averaging the light level readings within respective proximities of each investigative waypoint.
However, Chraibi teaches wherein the sensing controller is configured for continuously sensing light level readings from the light sensor (See Chraibi US 9936556 B2 col. 13, lines 60-67, col. 14, lines 1-14)…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include a controller that is continuously receiving light level readings from the light sensor as mentioned in Chraibi in order for the rover to sense the most information about the environment.
Chraibi does not teach and wherein the system is configured for averaging the light level readings within respective proximities of each investigative waypoint.
However, Nagashima teaches and wherein the system is configured for averaging the light level readings within respective proximities of each investigative waypoint (See Nagashima claim 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include averaging light level readings as mentioned in Nagashima in order to compare the light level readings obtained.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, and Baker and further in view of Nikolai US-10271021-B2 (hereinafter referred to as “Nikolai”).
Regarding claim 22, the combination of Botond, Svec, Bacom, and Baker teach the system as claimed in claim 21 and as addressed above in the rejection of claim 21, however, Botond does not teach wherein the waypoint router is configured for calculating the investigative waypoints in accordance with an interval setting.
However, Nikolai teaches wherein the waypoint router is configured for calculating the investigative waypoints in accordance with an interval setting (See Nikolai col. 13, lines 3-10).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include calculating investigative waypoints in accordance with an interval setting as mentioned in Nikolai in order to have the rover navigate more precisely about the environment. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, and Baker and further in view of Grufman US 20170364090 A1 (hereinafter referred to as “Grufman”).
Regarding claim 23, the combination of Botond  Svec, Bacom, and Baker teaches the system as claimed in claim 21 and as addressed above in the rejection of claim 21, Botond does not teach wherein the control computer is configured for displaying GIS data received from a GIS database, receiving on-screen bounding region demarcations thereon and generating the bounding region coordinates according to the on-screen bounding region demarcations.
However, Grufman teaches wherein the control computer is configured for displaying GIS data received from a GIS database, receiving on-screen bounding region demarcations thereon and generating the bounding region coordinates according to the on-screen bounding region demarcations (See Grufman para [0068] “The map view of FIG. 5 may be generated responsive to operation of the modules for modeling 260 as described above. However, the map view could also be pre-generated and supplied to the robotic mower 10 as an operational and/or navigational aid. After generation (or pre-generation), the map view may in any case be stored for use as an operational or navigation aid in some embodiments. In some cases, borders, boundaries and/or the like may be defined in connection with modeling 260, e.g., by tracing borders or boundaries on a graphical display and converting the traced borders/boundaries into corresponding coordinate values that may form a geographic fence or define different zones or sub-zones.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as claimed in Botond to include the display of GIS data on a screen as mentioned in Grufman because it would keep the operator be informed of the route that the rover is traveling on.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Botond in view of Svec, Bacom, and Baker and further in view of FU CN 203786792 U (hereinafter referred to as “FU”).
Regarding claim 24, the combination of Botond, Svec, Bacom, and Baker teach the system as taught in claim 1 and as addressed above in the rejection of claim 1, however, neither Botond, Svec, nor Bacom teaches wherein the light sensor is mounted atop a telescopic stem.
However, FU teaches wherein the light sensor is mounted atop a telescopic stem (See FU claims “the light sensor, the video signal collecting interface, the distance measurement information collection interface and the power supply unit respectively and connected with the main controller, the radar range finder and the camera are fixed set on telescopic crane head outside the most front end of the light sensor fixed set on the camera lens of telescope part without shielding the position, the crane top head also set with satellite location antenna, the satellite locating antenna and the main controller connected with.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the system as taught in Botond to include a light sensor mounted atop a telescopic stem as mentioned in FU because it would help the rover capture more of the environment’s light data readings.

Allowable Subject Matter 
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 6 would be allowable for the system being configured for comparing each of the orientational data readings according to at least one orientational threshold and discarding light level sensor readings associated with orientational data readings exceeding an orientational threshold. 
Claim 7 would be allowable for the orientational threshold being approximately 1°.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160157414 A1 teaches a ground scouting vehicle comprising a position sensor.
 US 20160125739 A1 teaches collision avoidance systems and methods comprising a LIDAR sensor and orientation sensor.
US 20150202770 A1 teaches an autonomous robot comprising a light sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H.S./           Examiner, Art Unit 3664        
/KHOI H TRAN/           Supervisory Patent Examiner, Art Unit 3664